Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 12-15, the applicant asserts that “the combination of Krishnaswamy and Fantini fails to disclose all of the limitations set forth in claims 1, 9, and 17, and consequently does not render obvious claims 1-2, 5-10, and 13-24.” Examiner respectively disagrees.
The applicant further asserts in page 15 that “ Krishnaswamy generally discloses a Multipath TCP-based approach based on differential bandwidths or differential delays across different paths (see 49, 50), but Krishnaswamy is silent as to a terminal sending a single uplink data packet to a gateway using at least one of two available networks even when only one TCP connection is established between the terminal and the gateway.” Examiner respectively disagrees since as indicated by the office action, in par. 48-51, 59, 61, 63, 71 of KRISHNASHWAMY shows when there are multiple paths through networks in one multiple TCP connection is established for sending packet. Therefore, KRISHNASHWAMY teaches the amendment to the claims. Therefore, the combination of the prior arts would teach the claims.
The rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-6, 9-10, 13-14, 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10313962. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 1, 9, the patent 10313962 teaches a data packet processing method, comprising: 
acquiring, by a terminal from a configuration, an aggregation policy indicating one or more conditions in which network traffic is to be transmitted simultaneously via a first network and a second network (claim 1); 
(claim 1);
determining, by the terminal, that network traffic is to be transmitted simultaneous via the first network and the second network according to the aggregation policy (claim 1), and network environment parameters of the first network and the second network (claim 1),
wherein a first source IP address carried in a first uplink data packet and a second source IP address carried in a second uplink data packets is a third IP address identifying a virtual bridge, and wherein the terminal comprises the virtual bridge (claim 1); 
establishing, by the terminal a Transmission Control Protocol (TCP) connection with a gateway using the third IP address of the virtual bridge (claim 1);
changing, by the virtual bridge, the first source IP address from the third IP address identifying the virtual bridge to the first IP address identifying the first network interface card (claim 1);
changing, by the virtual bridge, the second source IP address from the third IP address identifying the virtual bridge to the second IP address identifying the second network interface card (claim 1);
sending, by the terminal using the first network interface card, the first uplink data packet to the gateway via the first network (claim 1); 
sending, by the terminal using the second network interface card, the second uplink data packet to the gateway via the second network (claim 1), 
(claim 1); and 
sending, by the terminal, a single uplink data packet to the gateway using at least one of the first network or the second network, wherein the first network and the second network are both available for sending the single uplink data packet to the gateway even when the TCP is connection is the only POP connection established between the terminal and the gateway (claim 1).

Regarding claim 2, 10, the patent 10313962 teaches the data packet processing method of claim 1, wherein the virtual bridge manages the first network interface card and the second network interface card (claim 1).

Regarding claim 5, 13, the patent 10313962 teaches the data packet processing method of claim 1, wherein the network environment parameters comprise at least one of network load, network traffic volume, or transmission delay (claim 1), and wherein the one or more condition comprise at least one of: 
a load ratio of the first network being greater than a first threshold and a load ratio of the second network being less than a second threshold (claim 4);
 a network traffic  volume of the first network being greater than a third threshold and a network traffic volume of the second network being less than a fourth threshold (claim 4); or a transmission delay of the first network being greater than a fifth threshold and a transmission delay of the second network being less than a sixth threshold (claim 4).

Regarding claim 6, 14, the patent 10313962 teaches the data packet processing method of claim 1, further comprising controlling, according to a management policy for managing network traffic of the first network and network traffic of the second network, a ratio of the first uplink data packets sent using the first network to the second uplink data packets sent using the second network (claim 1, 2, 4).

Regarding claim 21, 23, the patent 10313962 teaches the data packet processing method of claim 1, further comprising: forwarding the aggregation policy to an aggregation controller (claim 2); and receiving an aggregation flow table from the aggregation controller in response to forwarding the aggregation policy to the aggregation controller (claim 2).

Regarding claim 22, 24, the patent 10313962 teaches the data packet processing method of claim 1, further comprising generating an aggregation flow based on the aggregation policy (claim 1).

Claims 7, 8, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 10313962 in view of FANTINI et al. (US 20100128696). 

Regarding claim 7, 15, the patent 10313962 does not teach the data packet processing method of claim 1, wherein the first network is a cellular network, and wherein the second network is a wireless local area network (WLAN).
But, FANTINI in a similar or same field of endeavor teaches wherein the first network is a cellular network (par. 2, packets send over the Wi-Fi or cellular network), and wherein the second network is a wireless local area network (WLAN) (par. 2, the packets send over the Wi-Fi or cellular network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by FANTINI in the system of the patent 10313962 to implement the transmission of packets based on the determine network condition.
The motivation would have been to flexible transmission over multiple network path.

Regarding claim 8, 16, the patent 10313962 does not teach the data packet processing method of claim 2, further comprising: 
receiving, by the terminal, a first downlink data packet from the first network; 
receiving, by the terminal, a second downlink data packet from the second network, wherein the first downlink data packet has a same host identifier as the second downlink data packet; changing, by the virtual bridge, a destination IP address carried in the first downlink data packet from the IP address of the first network interface card to the IP address of the virtual bridge; and changing, by the virtual bridge, a destination IP 
But, FANTINI et al. (US 20100128696) in a similar or same field of endeavor teaches receiving, by the terminal, a first downlink data packet from the first network (par. 2, 23, 61, claim 35, receiving the packet from networks); 
receiving, by the terminal, a second downlink data packet from the second network, wherein the first downlink data packet has a same host identifier as the second downlink data packet (par. 2, 23, 61, claim 35, receiving the packet from networks, WIFI or cellular); 
changing, by the virtual bridge, a destination IP address carried in the first downlink data packets from the IP address of the first network interface card to the IP address of the virtual bridge (par. 2, 23, 61, claim 35, changing the destination address, WIFI or cellular, to virtual address); and 
changing, by the virtual bridge, a destination IP address carried in the second downlink data packets from the IP address of the second network interface card to the IP address of the virtual bridge (par. 2, 23, 61, claim 35, changing the destination address, WIFI or cellular, to virtual address).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by FANTINI in the system of the patent 10313962 to implement the transmission of packets based on the determine network condition.
The motivation would have been to flexible transmission over multiple network path.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 10, 16, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNASWAMY et al. (US 20110296006) in view of FANTINI et al. (US 20100128696).

Regarding claims 1, 9, KRISHNASHWAMY teaches a data packet processing method, comprising: 
(par. 83, client MPTP anchor choose whether to use more than one path based on costs; par. 98, modems in client choose when to cooperate with each other to aggregate bandwidth based on available bandwidth, cost; par. 48-51,59, 61,63, 71, based on the knowledge of each paths, the traffic is split into ratio across the sub-flows, each subflow using different carriers or radio access technologies, the subflow TCP/IP layer 302E and MPTCP layer 302D manages the transmission traffic for each flows would indicate the management policy), wherein the first network corresponds to a first network interface card comprising a first Internet Protocol (IP) address, and wherein the second network corresponds to a second network interface card that comprises a second IP address (par. 101, communicating using first address, fig. 15, par. 59, the clientVPN_public_IP address in the packet, par. 59, 66, 95, each carrier or modem with corresponding IP address); 
determining, by the terminal, that network traffic is transmitted using the first network and the second network simultaneously via the first network and the second network according to the aggregation policy and network environment parameters of the first network and the second network (par. 83, client MPTP anchor choose whether to use more than one path based on costs; par. 61, 62, 63, based on the knowledge of each paths, the traffic is split into ratio across the sub-flows for transmitting traffic through one of the path that paths are simultaneously utilized); 
(fig. 2, 3, par. 57, 58, multipath TCP tunnel is established between WWAN 302 and MultiPath TCP tunneling server 304 or gateway);
sending, by the terminal using the first network interface card, the first uplink data packet to the gateway via the first network (par. 46, 48-51, 61, 63, traffic sending through each carrier; par. 101, communicating using first address, fig. 15, par. 59, the clientVPN_public_IP address in the packet, par. 59, 66, 95, each carrier or modem with corresponding IP address); and 
sending, by the terminal using the second network interface card, the second uplink data packet to the gateway via the second network (par. 46, 48-51, 61, 63, traffic sending through each carrier; par. 101, communicating using first address, fig. 15, par. 59, the clientVPN_public_IP address in the packet, par. 59, 66, 95, each carrier or modem with corresponding IP address), 
wherein the first uplink data packet and the second uplink data packet belong to the TCP connection (fig. 8, par. 71, receive set up multipath TCP session with both IP addresses from the network); and 
sending, by the terminal, a single uplink data packet to the gateway using at least one of the first network or the second network, wherein the first network and the second network are both available for sending the single uplink data packet to the gateway even when the TCP connection is the only TCP connection established between the terminal and the gateway (par. 51, 71, sending a packet in one of the paths in a Multipath TCP connection; par. 48-51,59, 61,63, 71, based on the knowledge of each paths, the traffic is split into ratio across the sub-flows, each subflow using different carriers or radio access technologies, the subflow TCP/IP layer 302E and MPTCP layer 302D manages the transmission traffic for each flows). 
However, KRISHNASHWAMY does not teach wherein a first source IP address carried in a first uplink data packet and a second source IP address carried in a second uplink data packet is a third IP address identifying a virtual bridge, wherein the terminal comprises the virtual bridge;
establishing TCP connection using the third IP address of the virtual bridge;
changing, by the virtual bridge, the first source IP address from the third IP address identify the virtual bridge to the first IP address identifying the first network interface card;
changing, by the virtual bridge, the second source IP address from the third IP address  identifying the virtual bridge to the second IP address identifying the second network interface card. 
But, FANTINI in a similar or same field of endeavor teaches wherein the first network corresponds to a first network interface card comprising a first Internet Protocol (IP) address, and wherein the second network corresponds to a second network interface card that comprises a second IP address (par. 2, 62, claim 22, changing the source virtual address to one of the interface address, WIFI or cellular); 
wherein a first source IP address carried in a first uplink data packet and a second source IP address carried in a second uplink data packet is a third IP address identifying a virtual bridge (par. 2, 48, 62, claim 22, data packets, packets with IP1_P1 (par. 52) and IP_P2 (par. 56), with the virtual address (IP1_V1) as source address), wherein the terminal comprises the virtual bridge (fig. 1, par. 2, 62, claim 22, virt_change function, virt_hw, and virt_header change the source virtual address to one of the interface address, WIFI or cellular);
establishing TCP connection using the third IP address of the virtual bridge (par. 34, 52, using virtual address to establish the TCP connection);
changing, by the virtual bridge, the first source IP address carried in the first uplink data packet from the third IP address identify the virtual bridge to the first IP address identifying the first network interface card (par. 2, 52, 62, claim 22, changing the source virtual address to the first interface address, WIFI or cellular);
changing, by the virtual bridge, the second source IP address carried in the second uplink data packet from the third IP address  identifying the virtual bridge to the second IP address identifying the second network interface card (par. 2, 56, 62, claim 22, changing the source virtual address to the second interface address, WIFI or cellular); 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by FANTINI in the system of KRISHNASHWAMY to implement the transmission of packets based on the determine network condition.
The motivation would have been to flexible transmission over multiple network path.

Regarding claim 2, 10, KRISHNASHWAMY does not teaches the data packet processing method of claim 1, wherein the virtual bridge manages the first network interface card and the second network interface card.
(par. 55, 57, M1 or M2 configures itself to manage the real and the virtual IP addresses of the physical and virtual network interfaces).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by FANTINI in the system of KRISHNASHWAMY to implement the transmission of packets based on the determine network condition.
The motivation would have been to flexible transmission over multiple network path.

Regarding claims 8, 16, KRISHNASWAMY does not teach the data packet processing method of claim 2, further comprising: 
receiving, by the terminal, a first downlink data packet from the first network; 
receiving, by the terminal, a second downlink data packet from the second network, wherein the first downlink data packet has a same host identifier as the second downlink data packet; changing, by the virtual bridge, a destination IP address carried in the first downlink data packet from the IP address of the first network interface card to the IP address of the virtual bridge; and changing, by the virtual bridge, a destination IP address carried in the second downlink data packet from the IP address of the second network interface card to the IP address of the virtual bridge.
(par. 2, 23, 61, claim 35, receiving the packet from networks); 
receiving, by the terminal, a second downlink data packet from the second network, wherein the first downlink data packet has a same host identifier as the second downlink data packet (par. 2, 23, 61, claim 35, receiving the packet from networks, WIFI or cellular); 
changing, by the virtual bridge, a destination IP address carried in the first downlink data packets from the IP address of the first network interface card to the IP address of the virtual bridge (par. 2, 23, 61, claim 35, changing the destination address, WIFI or cellular, to virtual address); and 
changing, by the virtual bridge, a destination IP address carried in the second downlink data packets from the IP address of the second network interface card to the IP address of the virtual bridge (par. 2, 23, 61, claim 35, changing the destination address, WIFI or cellular, to virtual address).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by FANTINI in the system of the patent 10313962 to implement the transmission of packets based on the determine network condition.
The motivation would have been to flexible transmission over multiple network path.

Regarding claim 21, 23, KRISHNASHWAMY teaches the data packet processing method of claim 1, further comprising: forwarding the aggregation policy to an aggregation controller (fig. 8, par. 71, requesting multipath connection with primary and secondary IP addresses to the multipath TCP server); and receiving an aggregation flow table from the aggregation controller in response to forwarding the aggregation policy to the aggregation controller (fig. 8 812, par. 70, 71, server indicating to the Client the set up a MultiPath TCP session using multiple addresses).

Regarding claim 22, 24, the patent 10313962 teaches the data packet processing method of claim 1, further comprising generating an aggregation flow based on the aggregation policy (par. 71, flows based on the multipath TCP session using multiple IP addresses).

Claims 5, 6, 7, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNASWAMY et al. (US 20110296006) in view of ZHU (US 20150043336).

Regarding claims 5, 13, KRISHNASHWAMY and FANTINI do not teaches the data packet processing method of claim 1, wherein the network environment parameters comprise at least one of network load, network traffic volume, or transmission delay, and wherein the one or more condition comprise at least one of: 

 a network traffic  volume of the first network being greater than a third threshold and a network traffic volume of the second network being less than a fourth threshold; or a transmission delay of the first network being greater than a fifth threshold and a transmission delay of the second network being less than a sixth threshold.
But, ZHU in a similar or same field of endeavor teaches wherein the network environment parameters comprise at least one of network load, network traffic volume, or transmission delay (par. 35, 36, 44, 45, offload based on the load), and wherein the one or more condition comprise at least one of: 
a load ratio of the first network being greater than a first threshold and a load ratio of the second network being less than a second threshold (par. 35, 36, 44, 45, offload based on the load);
 a network traffic  volume of the first network being greater than a third threshold and a network traffic volume of the second network being less than a fourth threshold (par. 35, 36, 44, 45, offload based on the packet loss rate and throughput which is consider as network traffic); or a transmission delay of the first network being greater than a fifth threshold and a transmission delay of the second network being less than a sixth threshold (par. 35, 36, 44, 45, overload based on delay, which offload based on delay).

Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by ZHU in the 
The motivation would have been to reduce traffic on the congested path.

Regarding claims 6, 14, KRISHNASWAMY and FANTINI do not teach the data packet processing method of claim 1, further comprising controlling a ratio of uplink data packets sent using the first network to uplink data packets sent using the second network according to a management policy for managing network traffic of the first network and network traffic of the second network.
But, ZHU in a similar or same field of endeavor teaches controlling a ratio of uplink data packets sent using the first network to uplink data packets sent using the second network according to a management policy for managing network traffic of the first network and network traffic of the second network (par. 35, 36, based on the offload ratio, then the traffic split up between the different RATs; par. 35, wherein the WLAN the offload ratio indicating the number packet send over the Wi-Fi or cellular network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by ZHU in the system of KRISHNASWAMY and FANTINI to implement the offloading ratio as number of packets to determine network condition and distributing the traffic.
The motivation would have been to reduce traffic on the congested path.

Regarding claims 7, 15, KRISHNASWAMY teaches the data packet processing method of claim 1, wherein the second network is a wireless local area network (WLAN) (fig. 6, par. 68, WWAN).
However, KRISHNASWAMY does not teach wherein the first network is a cellular network. 
But, FANTINI in a similar or same field of endeavor teaches wherein the first network is a cellular network (par. 2, the Wi-Fi or cellular network), and wherein the second network is a wireless local area network (WLAN) (par. 2, the Wi-Fi or cellular network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by FANTINI in the system of KRISHNASHWAMY to implement the transmission of packets based on the determine network condition.
The motivation would have been to flexible transmission over multiple network path.


Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. (US 20150085781) in view of KRISHNASWAMY et al. (US 20110296006) and ANNAMALAISAMI et al. (US 20140351447).

Regarding claim 17, ITOH et al. (US 20150085781) teaches a gateway (fig. 26, packet forwarding apparatus 4), comprising: a processor (fig. 26, packet forwarding apparatus 4); and a memory comprising instructions and coupled to the processor (fig. 26, packet forwarding apparatus 4), wherein the processor is configured to execute the instructions to: 
receive a first downlink data packet from a server, wherein the first downlink data packet comprises a destination IP address (fig. 10, par. 90, multiple communication interfaces, par. 186, 187, receiving packet from server with destination address of 1B); 
receive a second downlink data packet from the server, wherein the second downlink data packet comprises the destination IP address (fig. 10, par. 90, multiple communication interfaces, par. 186, 187, receiving packet from server with destination address of 1B);
determine that the destination IP address carried in the first downlink data packet and the second downlink data packet is the IP address (fig. 10, par. 90, multiple communication interfaces, par. 186, 187, receiving packet from server with destination address of 1B);
change the destination IP address carried in the first downlink data packets from the IP address to a first IP address of a first network interface card at the terminal, wherein the first network interface is configured to communication with a first network (fig. 10, par. 90, multiple communication interfaces, par. 186, 187, receiving packet from server with destination address of apparatus 1B and change the address to WAN or cellular); 
change the destination IP address carried in the second downlink data packet from the IP address to a second IP address of a second network interface card at the (fig. 10, par. 90, multiple communication interfaces, par. 186, 187, receiving packet from server with destination address of apparatus 1B and change the address to WAN or cellular); send the first downlink data packet to a terminal using the first network (par. 186, 187, receiving packet from server with destination address of 1B and change the address to WAN or cellular and send it to the apparatus 1B);  
send the second downlink data packet to the terminal using the second network (par. 186, 187, receiving packet from server with destination address of 1B and change the address to WAN or cellular and send it to the apparatus 1B); and
receive a single uplink data packet from the terminal using at least one of the first network or the second network, wherein the first network and the second network are both available for receiving the single uplink data packet from the terminal (par. 141, 180-182, receiving packet from communication apparatus 1B through LTE network or WALN network) even when the TCP is connection is the only TCP connection established between the terminal and the gateway.
However, ITOH does not teach receiving even when the TCP is connection is the only TCP connection established between the terminal and the gateway.
But, KRISHNASHWAMY in a similar or same field of endeavor teaches receive a single uplink data packet from the terminal using at least one of the first network or the second network, wherein the first network and the second network are both available for receiving the single uplink data packet from the terminal even when the TCP is connection is the only TCP connection established between the terminal and the (par. 51, 71, sending a packet in one of the paths in a Multipath TCP connection; par. 48-51,59, 61,63, 71, based on the knowledge of each paths, the traffic is split into ratio across the sub-flows, each subflow using different carriers or radio access technologies, the subflow TCP/IP layer 302E and MPTCP layer 302D manages the transmission traffic for each flows).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by KRISHNASHWAMY in the system of ITOH to provide communication between gateway and terminal using one TCP connection.
The motivation would have been to reduce the complexity of managing multiple paths and distinguish the traffics on multiple paths to one connection.
However, ITOH does not teach packet carry an Internet Protocol (IP) address of the gateway as a destination IP address; changing the destination address of the gateway to the IP address of the network interface; 
But, ANNAMALAISAMI et al. (US 20140351447) in a similar or same field of endeavor teaches packet carry an Internet Protocol (IP) address of the gateway as a destination IP address (par. 117, 271, 233, 235); changing the destination address of the gateway to the IP address of the network interface (par. 117, 271, 233, 235);
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by ANNAMALAISAMI in the system of ITOH and KRISHNASHWAMY to provide gateway to disguise the address.


Regarding claim 18, ITOH teaches the gateway of claim 17, wherein the instructions further cause the processor to: 
receive a first uplink data packet from the first network, wherein a first source IP address carried in the first uplink data packet is the first IP address of the first network interface card (fig. 10, par. 90, multiple communication interfaces, par. 180, 181, receiving packet with the converted address to WAN or LTE); 
receive a second uplink data packet from the second network, wherein a second source IP address carried in the second uplink data packet is the second IP address of the second network interface card (fig. 10, par. 90, multiple communication interfaces, par. 180, 181, receiving packet with the converted address to WAN or LTE), and wherein the first uplink data packet has a same host identifier as the second uplink data packet (fig. 10, par. 90, multiple communication interfaces, par. 180, 181, receiving packet with the converted address to WAN or LTE for address of apparatus 1B (host identifier)); 
change the first source IP address from the first IP address of the first network interface card to the IP address (fig. 10, par. 90, multiple communication interfaces, par. 180, 181, changing the source address); 
change the second source IP address from the second IP address of the second network interface card to the IP address (fig. 10, par. 90, multiple communication interfaces, par. 180, 181, changing the source address); and send the first uplink (par. 183, forwarding to destination).
However, ITOH does not teach change the source address to the gateway address; 
But, ANNAMALAISAMI et al. (US 20140351447) in a similar or same field of endeavor teaches change the source address to the gateway address (par. 117, changing the source address to appliance and destination address to intended server);
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by ANNAMALAISAMI in the system of ITOH to provide gateway to disguise the address.
The motivation would have been to protect the network with the gateway.

Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. (US 20150085781), KRISHNASWAMY et al. (US 20110296006), and ANNAMALAISAMI et al. (US 20140351447) as applied to claim 17 above, and further in view of ZHU (US 20150043336).

Regarding claim 19, ITOH does not teach the gateway of claim 17, wherein the instructions further cause the processor to: determine, according to an offloading ratio, to send the first downlink data packet to the terminal using the first network; and determine, according to the offloading ratio, to send the second downlink data packet to 
But, ZHU in a similar or same field of endeavor teaches determine, according to an offloading ratio, to send the first downlink data packet to the terminal using the first network (fig. 2, par. 25, 35, 36 offload between the networks, WLAN and Cellular); and determine, according to the offloading ratio, to send the second downlink data packet to the terminal using the second network wherein the offloading is set in an aggregation flow table (fig. 2, par. 25, 35, 36 offload between the networks, WLAN and Cellular with aggregating resource).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by ZHU in the system of ITOH, KRISHNASWAMY, and ANNAMALAISAMI to implement the offloading ratio as number of packets to determine network condition and distributing the traffic.
The motivation would have been to reduce traffic on the congested path.

Regarding claim 20, ITOH and ANNAMALAISAMI do not teaches the gateway of claim 17, wherein the instructions further cause the processor to: receive a first network load of the first network; receive a second network load of the second network and determine, according to a management policy for managing network traffic of the first network and network traffic of the second network, whether to send either of the first downlink data packet and the second downlink data packet to the terminal.
But, ZHU in a similar or same field of endeavor teaches receive a first network load of the first network (fig. 2, par. 25, 26, 35, 36 offload between the networks, WLAN and Cellular); receive a second network load of the second network (fig. 2, par. 25, 26, 35, 36 offload between the networks, WLAN and Cellular) and determine, according to a management policy for managing network traffic of the first network and network traffic of the second network, whether to send either of the first downlink data packet and the second downlink data packet to the terminal (fig. 2, par. 25, 26, 35, 36 offload between the networks, WLAN and Cellular).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filed application to implement the system or method as taught by ZHU in the system of ITOH, KRISHNASWAMY, and ANNAMALAISAMI to implement the offloading ratio as number of packets to determine network condition and distributing the traffic.
The motivation would have been to reduce traffic on the congested path.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/31/2021